DETAILED ACTION
This office action is in response to the election of claims filed on March 28, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgments
Applicant’s election of Species I, claims 1, 2, 4-13, 15-19 and 21 in the reply filed on 3/28/2022 is acknowledged. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-21. Claims 3 and 14 are withdrawn as a Non-Elected claims. Claims 20 and 22-40 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 and 3/5/2021 being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10-13, 15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2015/0041980) in view of Samoilov (US 2013/0056866).
With respect to Claim 1, Ahn discloses (Fig 2K-2L) most aspects of the current invention including a semiconductor package comprising:
a first semiconductor chip (100) including a first substrate having a first surface (100a) and a second surface (100b) opposite to the first surface, a through electrode (120) in the first substrate, a first chip pad (130) on the first surface and electrically connected to the through electrode, and a second chip pad (130) on the first surface and electrically connected to a circuit element (110) in the first substrate
a redistribution wiring layer (210) on the first surface of the first semiconductor chip, and including a first redistribution wiring line (220) electrically connected to the first chip pad
a second semiconductor chip (400) stacked on the second surface of the first semiconductor chip and electrically connected to the through electrode; 
a molding member (31) on a side surface of the first semiconductor chip and a side surface of the second semiconductor chip
However, Ahn does the redistribution wiring layer including a second redistribution wiring line electrically connected to the second chip pad.
On the other hand, Samoilov (Fig 2) a semiconductor package comprising a first semiconductor chip (122) including a first substrate having a first surface and a second surface opposite to the first surface, a first chip pad (134) on the first surface and a second chip pad (134) on the first surface, a redistribution wiring layer (140) on the first surface of the first semiconductor chip, and including a first redistribution wiring line (140) electrically connected to the first chip pad and a second redistribution wiring line electrically connected to the second chip pad. Samoilov teaches doing so to provide electrical contacts through which the integrated circuits are interconnected to external components such as other semiconductor devices, printed circuit boards, and so forth (par 27).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the redistribution wiring layer including a second redistribution wiring line electrically connected to the second chip pad in device of Ahn to provide electrical contacts through which the integrated circuits are interconnected to external components such as other semiconductor devices, printed circuit boards, and so forth.
With respect to Claim 2, Samoilov (Fig 2) shows wherein a molding member (132) extends between a first semiconductor chip (122) and a second semiconductor chip (102).


With respect to Claim 4, Ahn discloses (Fig 2K-2L) further comprising: a conductive bump (410) interposed between the first semiconductor chip and the second semiconductor chip to electrically connect the through electrode to the second semiconductor chip.
With respect to Claim 6, Ahn discloses (Fig 2K-2L) wherein the second semiconductor chip includes a third chip pad (150) on a third surface thereof that faces the second surface, and the conductive bump is on the third chip pad.
With respect to Claim 7, Ahn discloses (Fig 2K-2L) further comprising: outer connection members (40) on an outer surface of the redistribution wiring layer.
With respect to Claim 8, Samoilov (Fig 2) shows wherein an outer connection members (138) include a first solder ball electrically connected to the first redistribution wiring line and a second solder ball electrically connected to the second redistribution wiring line.
With respect to Claim 10, Ahn discloses (Fig 2K-2L) wherein the first semiconductor chip further includes an insulation interlayer having the first and second chip pads in an outer surface thereof.
With respect to Claim 11, Ahn discloses (Fig 2K-2L) most aspects of the current invention including a semiconductor package comprising:
a first semiconductor chip (100) including a first substrate having a first surface (100a) and a second surface (100b) opposite to the first surface, and including a first chip pad (130) in the first surface to be electrically connected to a through electrode (120) that is in the first semiconductor chip and a second chip pad (130) in the first surface to be electrically connected to a circuit element (110) that is in the first semiconductor chip;
a second semiconductor chip (400) stacked on the second surface of the first semiconductor chip and electrically connected to the through electrode of the first semiconductor chip by a conductive bump (410)
a redistribution wiring layer (220) on the first surface of the first semiconductor chip, and including a first redistribution wiring line (210) electrically connected to the first chip pad and a second redistribution wiring line (210) electrically connected to the second chip pad
outer connection members (40) on an outer surface of the redistribution wiring layer and electrically connected to the first and second redistribution wiring lines, respectively
However, Ahn does the redistribution wiring layer including a second redistribution wiring line electrically connected to the second chip pad.
On the other hand, Samoilov (Fig 2) a semiconductor package comprising a first semiconductor chip (122) including a first substrate having a first surface and a second surface opposite to the first surface, a first chip pad (134) on the first surface and a second chip pad (134) on the first surface, a redistribution wiring layer (140) on the first surface of the first semiconductor chip, and including a first redistribution wiring line (140) electrically connected to the first chip pad and a second redistribution wiring line electrically connected to the second chip pad. Samoilov teaches doing so to provide electrical contacts through which the integrated circuits are interconnected to external components such as other semiconductor devices, printed circuit boards, and so forth (par 27).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the redistribution wiring layer including a second redistribution wiring line electrically connected to the second chip pad in device of Ahn to provide electrical contacts through which the integrated circuits are interconnected to external components such as other semiconductor devices, printed circuit boards, and so forth.
With respect to Claim 12, Ahn discloses (Fig 2K-2L) further comprising: a molding member (31) on a side surface of the first semiconductor chip and a side surface of the second semiconductor chip.
With respect to Claim 13, Samoilov (Fig 2) shows wherein a molding member (132) extends between a first semiconductor chip (122) and a second semiconductor chip (102).
With respect to Claim 15, Ahn discloses (Fig 2K-2L) wherein the molding member is on the outer surface of the redistribution wiring layer.
With respect to Claim 17, Samoilov (Fig 2) shows wherein an outer connection members (138) include a first solder ball electrically connected to the first redistribution wiring line and a second solder ball electrically connected to the second redistribution wiring line.
With respect to Claim 18, Samoilov (Fig 2) shows wherein the first and second redistribution wiring lines are electrically isolated from each other.

With respect to Claim 19, Ahn discloses (Fig 2K-2L) wherein the second semiconductor chip includes a third chip pad in a third surface thereof that faces the second surface, wherein the conductive bump comprises a first conductive bump that is on the third chip pad, wherein the through electrode comprises a first through electrode, and wherein the semiconductor package further comprises a second through electrode in the first semiconductor chip and a second conductive bump that electrically connects the second semiconductor chip to the second through electrode.
 With respect to Claim 21, Ahn discloses (Fig 2K-2L) most aspects of the current invention including a semiconductor package comprising:
a redistribution wiring layer (210) on the first surface of a first semiconductor chip (100), and including a first redistribution wiring line (220)
a first semiconductor chip (100) on the redistribution wiring layer (210) and including a first chip pad (130) electrically connected to the first redistribution wiring line
a through electrode (120)  electrically connected to the first chip pad
a second semiconductor chip (400) stacked on the first semiconductor chip and electrically connected to the through electrode
a molding member (31) on a side surface of the first semiconductor chip and a side surface of the second semiconductor chip
outer connection members (40) on an outer surface of the redistribution wiring layer
However, Ahn does the redistribution wiring layer including a second redistribution wiring line, and a second chip pad electrically connected to the second redistribution wiring line.
On the other hand, Samoilov (Fig 2) a semiconductor package comprising a first semiconductor chip (122) including a first substrate having a first surface and a second surface opposite to the first surface, a first chip pad (134) on the first surface and a second chip pad (134) on the first surface, a redistribution wiring layer (140) on the first surface of the first semiconductor chip, and including a first redistribution wiring line (140) electrically connected to the first chip pad and a second redistribution wiring line electrically connected to the second chip pad. Samoilov teaches doing so to provide electrical contacts through which the integrated circuits are interconnected to external components such as other semiconductor devices, printed circuit boards, and so forth (par 27).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the redistribution wiring layer including a second redistribution wiring line, and a second chip pad electrically connected to the second redistribution wiring line in device of Ahn to provide electrical contacts through which the integrated circuits are interconnected to external components such as other semiconductor devices, printed circuit boards, and so forth.
Claims 5, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2015/0041980) in view of Samoilov (US 2013/0056866) and in further view of Huebner (US 8,872,335).
With respect to Claim 5, Ahn discloses (Fig 2K-2L) most aspects of the current invention. However, Ahn does not show wherein the conductive bump has a diameter of about 10 micrometers (µm) to about 100 (µm).
On the other hand, Huebner shows (Fig 6) a semiconductor package comprising a conductive bump (13) interposed between a first semiconductor chip (304) and a second semiconductor chip (301), wherein the conductive bump has a diameter of about 50 micrometers (µm) to about 200 (µm) (column 9 lines 44-46)
Regarding claim 5, Differences in the diameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such diameter are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the diameter and similar diameters are known in the art (see e.g. Huebner), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Ahn
The specification contains no disclosure of either the critical nature of the claimed diameter or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 9, Ahn discloses (Fig 2K-2L) most aspects of the current invention. However, Ahn does not show wherein the first and second solder balls each have a diameter of about 300 micrometers (µm) to about 500 (µm).
On the other hand, Huebner shows (Fig 6) a semiconductor package comprising outer connection members (22) on an outer surface of the redistribution wiring layer, wherein the outer connection members include a first solder ball and a second solder ball, and further comprising wherein the first and second solder balls each have a diameter of about 300 micrometers (µm) to about 500 (µm) (column 9 lines 42-43)
Regarding claim 9, Differences in the diameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such diameter are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the diameter and similar diameters are known in the art (see e.g. Huebner), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Ahn
The specification contains no disclosure of either the critical nature of the claimed diameter or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 16, Ahn discloses (Fig 2K-2L) most aspects of the current invention. However, Ahn does not show wherein the conductive bump has a diameter of about 10 micrometers (µm) to about 100 (µm).
On the other hand, Huebner shows (Fig 6) a semiconductor package comprising a conductive bump (13) interposed between a first semiconductor chip (304) and a second semiconductor chip (301), wherein the conductive bump has a diameter of about 50 micrometers (µm) to about 200 (µm) (column 9 lines 44-46)
Regarding claim 16, Differences in the diameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such diameter are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the diameter and similar diameters are known in the art (see e.g. Huebner), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Ahn
The specification contains no disclosure of either the critical nature of the claimed diameter or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q. B./
Examiner, Art Unit 2814

/Nelson Garces/Primary Examiner, Art Unit 2814